DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 15 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 15 recite a first limitation of “the drivable external mobile platform positions the first tool relative to a location at an exterior of the fuselage assembly” and a second limitation of “the internal robotic device positions the second tool relative to the location at an interior of the fuselage assembly” in the last paragraph of the claims. These first and second limitations positively require a first step of ‘positioning’ the first tool relative to the fuselage assembly and a second step of ‘positioning’ the second tool relative to the fuselage assembly. Moreover, the preambles of claims 1 and 15 are each directed a “flexible fuselage manufacturing system,” rather than a ‘method of manufacturing a fuselage.’ Therefore, it is unclear as to whether Applicant intends the first and second limitations to positively require the step of ‘positioning’ the first and second tools relative to the fuselage assembly, such that the preamble is directed towards ‘a method of manufacturing a fuselage,’ or whether Applicant intends the first and second limitations to set forth functional language of the drivable external robot and the internal robotic device, such that the preamble is directed towards ‘a flexible fuselage manufacturing system.’ For the purposes of this Office Action, Examiner will interpret the preamble of the claims to be directed towards a ‘flexible fuselage manufacturing system’ and will further interpret first limitation as “the drivable external mobile platform is capable of positioning the first tool relative to a location at an exterior of the fuselage assembly” and the second limitation as “the internal robotic device is capable of positioning the second tool relative to the location at an interior of the fuselage assembly.”
Claims 1 and 15 each further recite the limitation “the location at an interior of the fuselage assembly.” This limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the location at an interior of the fuselage assembly.” While there is antecedent basis for a “location at an exterior of the fuselage assembly,” this is insufficient basis for a “location at an interior of the fuselage assembly.” Secondly, it is unclear as to whether Applicant intends “an interior of the fuselage assembly” to refer to the “interior of the fuselage assembly” previously set forth in claims 1 and 15, or whether Applicant intends to set forth a second ‘interior of the fuselage assembly,’ which is separate and distinct from the ‘interior of the fuselage assembly’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “a location at the interior of the fuselage assembly.”
Claims 2 and 19 each recite the limitation “the internal robotic device comprising a riveting tool.” It is unclear as to whether Applicant intends the ‘riveting tool’ to refer to, and further define the ‘second tool,’ or whether Applicant intends the ‘riveting tool’ to set forth an additional ‘tool’ of the ‘internal robotic device,’ which is separate and independent of the ‘second tool’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the second tool comprises a riveting tool.” This interpretation is consistent with the teachings of the Specification (paragraph 181).
Claims 21 and 28 each recite the limitation “the drivable external mobile platform comprises another riveting tool.” It is unclear as to whether Applicant intends the ‘another riveting tool’ to refer to, and further define the ‘first tool,’ or whether Applicant intends the ‘another riveting tool’ to set forth an additional ‘tool’ of the ‘drivable external mobile platform,’ which is separate and independent of the ‘first tool’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “the first tool of the drivable external mobile platform comprises a riveting tool.” This interpretation is consistent with the teachings of the Specification (paragraphs 173 - 174).
Claims 27 and 29 each recite the limitation “the drivable internal mobile platform comprising at least one of a drilling tool, a fastener insertion tool, a fastener installation tool, an inspection tool.” It is unclear as to whether Applicant intends the ‘drilling tool, a fastener insertion tool, a fastener installation tool, and an inspection tool’ to refer to, and further define the ‘second tool of the drivable internal mobile platform,’ or whether Applicant intends the limitation to set forth an additional ‘tool’ of the ‘drivable internal mobile platform,’ which is separate and independent of the ‘second tool of the drivable internal mobile platform’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the second tool of the drivable internal mobile platform comprising at least one of a drilling tool, a fastener insertion tool, a fastener installation tool, and an inspection tool.” This interpretation is consistent with the teachings of the Specification (paragraph 181).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3 and 28 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi (U.S. Patent Application Publication Number 2013/0152397, cited in IDS) in view of Hafenrichter (U.S. Patent Number 6,513,231, cited in IDS).
As to claim 1, Oberoi teaches a flexible fuselage manufacturing system (abstract) that comprises: an autonomous tooling system that comprises a drivable external mobile platform and a drivable internal mobile platform comprising an internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system,’ element 150a being the ‘drivable external mobile platform,’ and element 150b being the ‘drivable internal mobile platform’ and ‘internal robotic device,’ see below; page 1, paragraphs 21 – 22 and 28). Examiner notes that each of the ‘drivable external mobile platform’ and the ‘drivable internal mobile platform’ comprise a “platform” because Merriam-Webster’s Dictionary defines ‘platform’ as “a flat horizontal surface that is usually higher than the adjoining area.” As shown below, Oberoi clearly illustrates the ‘drivable external mobile platform’ and the ‘drivable internal mobile platform’ as comprising a ‘flat horizontal surface that is higher than the adjoining areas.

    PNG
    media_image1.png
    162
    452
    media_image1.png
    Greyscale

Oberoi further teaches a drivable tower that is coupled to configured to transport the both the drivable internal mobile platform and the internal robotic device to an interior of a fuselage assembly and to provide access to the interior of the fuselage assembly by both the drivable internal mobile platform and the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’). Examiner notes that this can be found because Oberoi teaches the drivable tower being one of an automated guided vehicle and a manual assisted vehicle, and acts to transport the autonomous tooling system along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of bringing the drivable internal mobile platform and the internal robotic device to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the autonomous tooling system from the floor to the interior of the fuselage assembly, but the drivable tower/vehicle is physically capable of transporting the autonomous tooling system to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the drivable internal mobile platform and the internal robotic device. Oberoi further teaches a number of drivable fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable fixtures’; page 1, paragraphs 17 – 18), wherein the drivable external mobile platform comprises a first tool and the internal mobile platform comprises a second tool (pages 2 and 3, paragraphs 28, 43, and 44). Examiner notes that this can be found because Oberoi teaches the drivable external mobile platform and the internal mobile platform each performing fastening operations (pages 2 and 3, paragraphs 28, 43, and 44), which require the use of a fastening tool. Oberoi further teaches that the drivable external mobile platform is capable of positioning the first tool relative to a location at an exterior of the fuselage assembly (figure 2, element 150a; pages 2 and 3, paragraphs 28 and 43). It is the position of the Examiner that the internal robotic device of Oberoi is capable of positioning the second tool relative to a location at an interior of the fuselage assembly (figure 2, element 150a; pages 2 and 3, paragraphs 28 and 44). While Oberoi teaches the internal robotic device positioning the second tool at an exterior of the fuselage assembly (pages 2 and 3, paragraphs 28 and 44), as explained above, the internal robotic device is at least capable of being transported to the interior of the fuselage assembly. Because of this, it is the position of the Examiner that the internal robotic device is at least capable of positioning the second tool relative to a location at an interior of the fuselage assembly.
However, Oberoi does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: an autonomous tooling system that comprises an internal robotic device (figure 5, element 60 being the ‘autonomous tooling system’ and ‘internal robotic device’; column 7, lines 20 – 45); a drivable tower that is configured to provide access to an aircraft assembly by the internal robotic device (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches that fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of fixtures to the drivable tower (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4). It would have been obvious to one skilled in the art to configure the drivable tower and drivable fixtures of Oberoi such that the drivable fixture is able to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of drivable fixtures to the drivable tower, as taught by Hafenrichter, because one skilled in the art would have recognized that the internal robotic device of Oberoi requires a power source (such as electrical, pneumatic, or hydraulic) and such a configuration would provide the internal robotic device with said power source. Examiner further notes that the couples that connect the drivable tower to number of fixtures are further capable to allow the power to flow from the drivable tower to the number of drivable fixtures, in the same manner that the couples allow the power to flow from the number of drivable fixtures to the drivable tower.
As to claim 2, Oberoi further teaches that the second tool is a riveting tool (pages 2 and 3, paragraphs 28, 58, and 60).
As to claim 3, Oberoi teaches that the drivable tower is an autonomously drivable tower (page 1, paragraph 22). Hafenrichter further teaches that the drivable tower is configured to autonomously couple to a utility fixture, wherein the number of drivable fixtures comprises a number of autonomously drivable fixtures (figures 5 and 6, element 30; column 7, lines 54 – 65 and column 8, line 51 – column 9, line 4). Examiner notes that the limitations of claim 3 do not positively require the drivable tower to autonomously couple to the utility fixture, only that the drivable tower be configured to autonomously couple to the utility fixture. It is the position of the Examiner that the drivable tower of Oberoi in view of Hafenrichter is capable of autonomously coupling to a utility fixture in the same manner that the drivable tower of autonomously couples to the drivable fixtures.
As to claim 28, Oberoi teaches that the first tool of the drivable external mobile platform comprises a riveting tool (pages 2 and 3, paragraphs 28, 58, and 60)
As to claim 29, Oberoi further teaches that the second tool is a fastener installation tool (pages 2 and 3, paragraphs 28, 58, and 60).
As to claim 30, Hafenrichter teaches that the number of utilities flow from a utility fixtures that is coupled to a number of utility sources wherein the number of utilities comprises air (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4).
As to claim 31, Hafenrichter teaches that the number of utilities flow from a utility fixture that is coupled to a number of utility sources wherein the number of utilities comprises power (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4).
Claims 15 and 17 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Vian (U.S. Patent Application Publication Number 2010/0235037) and Hafenrichter.
As to claim 15, Oberoi teaches a flexible fuselage manufacturing system (abstract) that comprises: an autonomous tooling system that comprises a drivable internal mobile platform that comprises a drivable external mobile platform and a drivable internal robotic device (figures 1 and 2, element 150 being the ‘autonomous tooling system,’ element 150a being the ‘drivable external mobile platform,’ and element 150b being the ‘drivable internal mobile platform and ‘internal robotic device,’ see below; pages 1 and 2, paragraphs 21 – 22 and 28). Examiner notes that each of the ‘drivable external mobile platform’ and the ‘drivable internal mobile platform’ comprise a “platform” because Merriam-Webster’s Dictionary defines ‘platform’ as “a flat horizontal surface that is usually higher than the adjoining area.” As shown below, Oberoi clearly illustrates the ‘drivable external mobile platform’ and the ‘drivable internal mobile platform’ as comprising a ‘flat horizontal surface that is higher than the adjoining areas.

    PNG
    media_image1.png
    162
    452
    media_image1.png
    Greyscale


Oberoi further teaches a drivable tower that is coupled to and configured to transport both the drivable internal mobile platform and the internal robotic device to an interior of a fuselage assembly and to provide access to the interior of the fuselage assembly by both the drivable internal mobile platform and the internal robotic device (page 1, paragraph 22, wherein the ‘automated guided vehicle’ is the ‘drivable tower’). Examiner notes that this can be found because Oberoi teaches the drivable tower being one of an automated guided vehicle and a manual assisted vehicle, and acts to transport the autonomous tooling system along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of transporting the drivable internal mobile platform and the internal robotic device to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the autonomous tooling system from the floor to the interior of the fuselage assembly, but the drivable tower/vehicle is physically capable of transporting the autonomous tooling system to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the drivable internal mobile platform and the internal robotic device. Oberoi further teaches a number of drivable cradle fixtures configured to support the fuselage assembly (figures 1 and 2, element 130 being the ‘drivable cradle fixtures’; page 1, paragraphs 17 – 18), wherein the drivable external mobile platform comprises a first tool and the internal mobile platform comprises a second tool (pages 2 and 3, paragraphs 28, 43, and 44). Examiner notes that this can be found because Oberoi teaches the drivable external mobile platform and the internal mobile platform each performing fastening operations (pages 2 and 3, paragraphs 28, 43, and 44), which require the use of a fastening tool. Oberoi further teaches that the drivable external mobile platform is capable of positioning the first tool relative to a location at an exterior of the fuselage assembly (figure 2, element 150a; pages 2 and 3, paragraphs 28 and 43). It is the position of the Examiner that the internal robotic device of Oberoi is capable of positioning the second tool relative to a location at an interior of the fuselage assembly (figure 2, element 150a; pages 2 and 3, paragraphs 28 and 44). While Oberoi teaches the internal robotic device positioning the second tool at an exterior of the fuselage assembly (pages 2 and 3, paragraphs 28 and 44), as explained above, the internal robotic device is at least capable of being transported to the interior of the fuselage assembly. Because of this, it is the position of the Examiner that the internal robotic device is at least capable of positioning the second tool relative to a location at an interior of the fuselage assembly.
However, while Oberoi teaches a drivable tower, Oberoi does not teach the drivable tower being configured to physically couple autonomously to a utility fixture. Vian teaches a flexible manufacturing system (abstract) that comprises: a drivable tower (figure 3, element 322 being the ‘drivable tower’; page 3, paragraphs 46 and 52 – 58). Vian further teaches the system comprising a utility fixture configured to provide a direct connection of power (figure 1, element 326 being the ‘utility fixture’; page 4, paragraph 62); wherein the drivable tower is configured to physically couple autonomously with the utility fixture such that power flows from the utility fixture to the drivable tower (figure 1, elements 322 and 326; page 4, paragraph 62). It would have been obvious to one skilled in the art to provide the utility fixture of Vian, wherein the drivable tower is configured to physically couple autonomously to the utility fixture, with the system of Oberoi, because one skilled in the art would have appreciated that the drivable tower of Oberoi inherently requires a power source, and the utility fixture of Vian provides a utility fixture which allows the drivable tower of Oberoi to autonomously receive the required power.
Oberoi also does not teach the drivable fixtures being capable of physically coupling to the drivable tower. Hafenrichter teaches a flexible manufacturing system (abstract) that comprises: a drivable tower that is configured to provide access to an aircraft assembly (figure 5, element 30 being the ‘drivable tower’; column 7, lines 34 – 40 and column 5, lines 49 – 57); and a number of cradle fixtures configured to support the aircraft assembly (figures 1 and 5, element 20 being the ‘cradle fixtures’; column 5, lines 13 – 20). Hafenrichter further teaches the cradle fixtures being configured to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of cradle fixtures to the drivable tower (figure 6, elements 30 and 20; column 7, lines 54 – 64 and column 8, line 51 – column 9, line 4). It would have been obvious to one skilled in the art to configure the drivable tower and the cradle fixtures of Oberoi such that the drivable fixture is able to physically couple autonomously to the drivable tower such that a number of utilities flow from the number of cradle fixtures to the drivable tower, as taught by Hafenrichter, because one skilled in the art would have recognized that the internal robotic device of Oberoi requires a power source (such as electrical, pneumatic, or hydraulic) and such a configuration would provide the internal robotic device with said power source. Examiner further notes that the couples that connect the drivable tower to number of cradle fixtures are further capable to allow the power to flow from the drivable tower to the number of drivable cradle fixtures, in the same manner that the couples allow the power to flow from the number of drivable cradle fixtures to the drivable tower.
As to claim 17, Oberoi teaches that the number of drivable cradle fixtures form an assembly fixture when the number of drivable cradle fixtures are in a number of selected cradle positions relative to each other (figure 2, elements 130; page 1, paragraph 17).
As to claim 18, Oberoi further teaches drivable internal mobile platform is configured to join a plurality of panels together (figures 1 and 2, element 150b being the; page 3, paragraphs 43 – 44).
As to claim 19, the discussion of claim 2 is incorporated herein.
As to claim 20, Oberoi teaches that the drivable internal mobile platform comprises an autonomously drivable internal mobile platform (pages 1 – 2, paragraphs 23 – 24).
As to claim 21, the discussion of claim 28 is incorporated herein.
As to claim 22, Oberoi teaches that the drivable external mobile platform comprises an autonomously drivable external mobile platform (pages 1 – 2, paragraphs 23 – 24).
As to claim 23 and 24, the discussion of claim 3 is incorporated herein.
As to claim 25, Oberoi teaches that the number of drivable cradle fixtures are a number of autonomously drivable cradle fixtures (page 1, paragraph 18).
As to claim 26, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture provides a number of utilities (figure 1, element 326; page 4, paragraph 62), wherein the number of utilities comprises power (page 4, paragraph 62).
As to claim 27, the discussion of claim 29 is incorporated herein.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oberoi in view of Vian and Hafenrichter as applied to claim 15 above, and further in view of Sarh (U.S. Patent Application Publication Number 2008/0244888).
As to claim 16, Vian teaches that the utility fixture is coupled to a number of utility sources such that the utility fixture provides a number of utilities (figure 1, element 326; page 4, paragraph 62). However, Vian teaches the number of utilities comprises electricity (page 4, paragraph 62), rather than air. Sarh teaches a flexible manufacturing system (abstract) that comprises: an autonomously drivable tower (figure 2, element 20 being the ‘drivable tower’; pages 2 – 3, paragraph 31). Sarh further teaches that the tower may be powered either electrically or pneumatically (page 3, paragraph 32). It would have been obvious to one skilled in the art to power the drivable tower of Oberoi pneumatically, as taught by Sarh, because Sarh teaches that either electrical or pneumatic power may be used to drive a tower (page 3, paragraph 32). Examiner notes that it would then have been further obvious to one skilled in the art to provide the utility fixture of Oberoi in view of Vian with air, rather than electricity, so as to properly power the drivable tower of Oberoi in view of Vian.
Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.
Applicant generally argues, without specifics, that the cited art does not teach the limitations of claims 1 and 15. Examiner refers to the above rejection of claims 1 and 15.
Specifically regarding the limitation of an ‘internal robotic device that positions a second tool relative to a location at an interior of a fuselage assembly,’ recited by claims 1 and 15. Examiner first notes that this limitation is indefinite. This is because the limitation positively recites a step of ‘positioning’ the second tool relative to an interior of the fuselage assembly. Moreover, the preambles of claims 1 and 15 are each directed to a “flexible fuselage manufacturing system,” rather than a ‘method of manufacturing a fuselage.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require the step of ‘positioning’ the second tool relative to the interior of the fuselage assembly, such that the preamble is directed towards ‘a method of manufacturing a fuselage,’ or whether Applicant intends the limitation to set forth functional language of the internal robotic device, such that the preamble is directed towards ‘a flexible fuselage manufacturing system.’ For the purposes of this Office Action, Examiner has interpreted the preamble of the claims to be directed towards a ‘flexible fuselage manufacturing system’ and has further interpreted the limitation as “the internal robotic device is capable of positioning the second tool relative to the location at an interior of the fuselage assembly.”
While Oberoi teaches the internal robotic device positioning the second tool at an exterior of the fuselage assembly (pages 2 and 3, paragraphs 28 and 44), the internal robotic device is at least capable of being transported to the interior of the fuselage assembly. This is because Oberoi teaches an automated guided vehicle and/or a manual assisted vehicle that acts to transport the internal robotic device along the floor (page 1, paragraph 22). It is the position of the Examiner that either of these vehicles are also physically capable of bringing the internal robotic device to the interior of the fuselage assembly. Examiner recognizes that such an act may require the use of a ramp to allow the drivable tower/vehicle to transport the internal robotic device from the floor to the interior of the fuselage assembly, but the vehicle is physically capable of transporting the internal robotic device to the interior of the fuselage assembly, thus providing access to the interior of the fuselage assembly by the internal robotic device. Because of this, it is the position of the Examiner that the internal robotic device is at least capable of positioning the second tool relative to a location at an interior of the fuselage assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726